Citation Nr: 0000094	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-12 870	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision.  The 
Board notes that a claim of service connection for PTSD was 
previously before the Board in August 1983 and again in June 
1990.  On each occasion, the claim was denied.  More 
recently, an application to reopen the previously denied 
claim was addressed by the RO in August 1991.  The veteran 
was notified of the August 1991 denial, but did not initiate 
an appeal within the time period allowed.  38 C.F.R. § 19.129 
(1991).  Consequently, the August 1991 denial became final.  
38 C.F.R. § 19.192 (1991).  

Since the question of entitlement to service connection for 
PTSD was previously considered, the issue now before the 
Board is whether new and material evidence has been submitted 
to reopen the previously denied claim.  38 U.S.C.A. § 5108 
(West 1991).  (This question must be addressed by the Board 
regardless of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).)  

While the Board must address the question of whether the 
veteran's claim ought to be reopened as a jurisdictional 
matter, without regard to the RO's action, the Board also 
notes that the veteran must be put on notice that this 
question is before VA adjudicators and he must be given an 
opportunity to present evidence and argument on this point.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  When the RO 
adjudicated the veteran's March 1994 and March 1998 claims to 
reopen, it did so without regard to the finality of the prior 
denials.  In other words, the RO addressed the underlying 
claim of service connection anew when it took action in July 
1998.  As a consequence, the statement of the case (SOC) 
provided to the veteran did not put him on notice of the need 
to submit new and material evidence to reopen the claim.  In 
order to avoid prejudice to the veteran, this case will be 
remanded so that the veteran may be given such notice and 
opportunity to present his case in this context.  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

As noted above, the RO has not yet notified the veteran of 
this standard.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or 
supplemental statement of the case (SSOC) fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his claim represents 
an application to reopen that will be considered under the 
definition of materiality set forth in 38 C.F.R. § 3.156(a).  
As noted above, he has not yet been afforded an opportunity 
to present argument and/or evidence on the matter of why his 
claim should be reopened under § 3.156(a), nor has he been 
provided a SOC or SSOC which reflects consideration of the 
§ 3.156(a) standard for new and material evidence.  
Consequently, in order to ensure him full due process of law 
and avoid the possibility of prejudice, the Board will remand 
the matter to the RO.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and inform him of his right to present 
additional argument and/or evidence on 
the matter here on appeal.  The 
additional material received, if any, 
should be associated with the claims 
folder.

	2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review.  
The additional material received, if 
any, should be associated with the 
claims folder.

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim to reopen.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. § 3.156(a) and the holding 
of the United States Court of Appeals 
for the Federal Circuit in Hodge.  If 
the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary 
of the provisions of 38 C.F.R. 
§ 3.156(a), and a discussion of how they 
affect the RO's determination.  
38 C.F.R. §§ 19.29, 19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


